DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 17 August 2021 has been entered. Claims 1-4, 6-9, and 15 remain pending in the application. 

	Response to Arguments
Applicant's arguments filed 17 August 2021 have been fully considered but they are not fully persuasive.
In response to applicant’s argument on numbered Page 6 “Applicant disagrees with Examiner's characterization of the rejection. However, to advance prosecution, Applicant has amended claim 1 to recite that each of the confidence values corresponds to each way of the cache sets, which can be at least supported by para. [0020] and [0025] of specification. Therefore, Applicant respectfully submits that amended claims I and 15 are now clear”, examiner respectfully disagrees and notes the following:
	Examiner finds that the scope of the claims remain the same as claiming “each way of the cache sets” is substantially similar in scope to “all ways of the cache sets”. Thus Examiner maintains the rejection. As previously noted both in Non-Final Office Action mailed 21 May 2021 and during the Interview on 26 July 2021, [0035] of the supplied disclosure teaches only that every way of the selected set has a confidence 

	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Applicant’s arguments, see Pgs. 7-8, filed 17 August 2021, with respect to the teachings of claim 1, specifically "In other words, the table index in Al Sheikh is determined before the memory address is determined, and the table index does not correspond to a cache set for access. Therefore, Al Sheikh at least does not disclose "an index corresponding to a selected cache set of the cache memory" of claim 1 have been fully considered and are persuasive.  The rejection of 21 May 2021 has been withdrawn. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claims 1 and 15 have been amended to recite in part “each of the sets having a plurality of confidence values wherein each of the confidence values corresponds to each way of the cache sets”. This is new matter. While Fig. 3 and [0035] show that all of the ways of the selected set have a confidence value, there is no teaching or suggestion that all of the ways of a non-selected set would also have confidence values. Further, the teachings in [0020] of the supplied disclosure merely states that a plurality of ways of the cache sets have confidence values. This is not the same as every 
As dependent claims 2-4 and 6-9 are directly or indirectly dependent upon rejected claim 1 above, dependent claims 2-4 and 6-9 are also rejected under 35 U.S.C. 112(a) as new matter.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132